Citation Nr: 0726181	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-33 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2001, the veteran filed a claim for service 
connection for PTSD.  However, because the veteran did not 
meet the definition of a combat veteran, and because his 
claimed stressors were not verified, service connection was 
denied via a January 2003 rating decision.

In a statement dated in November 2003, the veteran's treating 
psychiatrist diagnosed him as having PTSD.  He said the 
diagnosis of PTSD was "related to his experiences in 
Vietnam, and that the veteran had "described to me multiple 
incidents that took place in Vietnam that seemingly have let 
to the development of disruptive symptoms."  The examiner 
also noted that the veteran has been "markedly compromised 
in his ability to live a productive and fulfilling life.  I 
recommend a consideration of service connection for his PTSD 
condition."

According to the veteran's PTSD questionnaire, he was sent to 
the medical unit with a fever in the Spring of 1970.  He was 
told that his bed was needed by other veterans, and the 
veteran was asked to help transport wounded soldiers from the 
helicopter pad to the medical facility.  He identified the 
wounded soldiers as being from the 173rd AB.  He said he 
returned to his unit shortly thereafter.  He stated he 
started to receive in-service treatment for nervousness, 
which he now associates with his PTSD.  In his statement, the 
veteran provided a year, a window of several months, and the 
specific location of his alleged stressor event.  Moreover, 
the veteran's service medical records show that he was 
hospitalized with a high fever on July 2, 1970, and that that 
he left the hospital against medial advice.  Service medical 
records also document subsequent treatment for nervousness.

There is no evidence in the record to show that the RO has 
submitted a request for information to the U.S. Armed Forces 
Service Center for Research of Unit Records (USASCRUR) (now 
renamed U.S. Army and Joint Services Records Research Center 
(JSRRC)), in order to attempt to verify the veteran's claimed 
stressors.  Accordingly, the Board finds that the case should 
be returned to complete that development.  

Although the Board regrets the delay in adjudicating the 
veteran's claim, pursuant to the duty to assist, this case 
must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Submit the veteran's written 
statements as to his alleged in-service 
stressors to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
for verification of the claimed 
stressors.  

2.  Once a reply has been received from 
JSRRC, the AMC should again review the 
record, and undertake any additionally 
indicated action, to include a VA 
examination.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



